      Case 1:17-cv-04179-DLC Document 224 Filed 08/29/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES SECURITIES AND EXCHANGE :
COMMISSION,                            :
                                       :
                         Plaintiff,    :               17cv4179(DLC)
                                       :
               -v-                     :             OPINION AND ORDER
                                       :
ALPINE SECURITIES CORPORATION,         :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

For the plaintiff:
Zachary T. Carlyle
Terry R. Miller
U.S. Securities and Exchange Commission
1961 Stout Street, 17th Floor
Denver, CO 80294

For the defendant:
Maranda E. Fritz
Thompson Hine LLP
335 Madison Avenue, 12th Floor
New York, NY 10017

Brent R. Baker
Aaron D. Lebenta
Jonathan D. Bletzacker
Clyde Snow & Sessions
One Utah Center, 201 South Main Street, Suite 1300
Salt Lake City, Utah 84111

DENISE COTE, District Judge:

     On July 3, 2019, defendant Alpine Securities Corp.

(“Alpine”) filed a motion for reconsideration of two Opinions of

March 30 and December 11, 2018 in light of the Supreme Court’s

recent decision in Kisor v. Wilkie, 139 S. Ct. 2400 (2019).
      Case 1:17-cv-04179-DLC Document 224 Filed 08/29/19 Page 2 of 8



Kisor reaffirmed the doctrine of Auer deference for an agency’s

interpretation of its own regulations.       The March and December

Opinions are incorporated by reference and familiarity with them

is assumed.    See SEC v. Alpine Sec. Corp., 308 F. Supp. 3d 775

(S.D.N.Y. Mar. 30, 2018) (“March Opinion”); SEC v. Alpine Sec.

Corp., 354 F. Supp. 3d 396 (S.D.N.Y. Dec. 11, 2018) (“December

Opinion”).

     Alpine argues that Kisor demonstrates that this Court’s

March and December Opinions deferred inappropriately to the

SEC’s views and failed to apply the limitations on Auer

deference described in Kisor.      The motion was fully submitted on

August 9.    For the reasons that follow, Alpine’s July 3 motion

for reconsideration is denied.



                               Discussion

     The standard for granting a motion for reconsideration is

“strict.”    Analytical Surveys, Inc. v. Tonga Partners, L.P., 684

F.3d 36, 52 (2d Cir. 2012) (citation omitted).         Reconsideration

will generally be denied unless, as relevant here, the moving

party “identifies an intervening change of controlling law.”

Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable

Tr., 729 F.3d 99, 104 (2d Cir. 2013) (citation omitted).          It is

not a vehicle “for relitigating old issues, presenting the case

under new theories, securing a rehearing on the merits, or


                                    2
      Case 1:17-cv-04179-DLC Document 224 Filed 08/29/19 Page 3 of 8



otherwise taking a second bite at the apple.”        Analytical

Surveys, 684 F.3d at 52 (citation omitted).

     Alpine argues that Kisor, which addressed the continued

viability of Auer deference, warrants reconsideration of the

March and December Opinions. 1    The “only question presented” in

Kisor was whether the Supreme Court would overrule Auer v.

Robbins, 519 U.S. 452 (1997) and Bowles v. Seminole Rock & Sand

Co., 325 U.S. 410 (1945) and discard the deference those cases

give to agency interpretations of ambiguous regulations.          139 S.

Ct. at 2408.   The decision in Kisor “answer[ed] that question

no,” affirming that “Auer deference retains an important role in

construing agency regulations.”      Id.   To the extent the decision

in Kisor “reinforc[ed] some of the limits inherent in the Auer

doctrine,” the Supreme Court’s analysis did not change the law.

Id. at 2415.   Instead, the Supreme Court “t[ook] the opportunity

to restate, and somewhat expand upon those principals” that have

governed Auer deference, noting that while “[y]ou might view

this [discussion] as ‘just background’ because we have made many

of its points in prior decisions . . . , it is background that

matters.”   Id. at 2410, 2414.     Because Kisor affirmed the




1 Many of Alpine’s arguments were also considered and rejected in
an Opinion of June 18, 2018, which denied Alpine’s April 20,
2018 motion for reconsideration of the March Opinion. See SEC
v. Alpine Sec. Corp., No. 17cv4179(DLC), 2018 WL 3198889
(S.D.N.Y. June 18, 2018).


                                    3
        Case 1:17-cv-04179-DLC Document 224 Filed 08/29/19 Page 4 of 8



continued viability of Auer deference, it does not reflect a

change in controlling law that would permit the filing of an

otherwise untimely motion for reconsideration. 2

       Even assuming Kisor reflects a change of emphasis in the

doctrine of Auer deference, Alpine’s motion must be denied.

Alpine’s principal complaint in its motion for reconsideration

is that the March and December Opinions erred by concluding that

the Securities and Exchange Commission (“SEC”) has the authority

to bring this action pursuant to Section 17(a) of the Exchange

Act.    Section 17(a) is, of course, a statute.        Therefore, it is

the application of Chevron deference, and not Auer deference,

that is potentially at issue in the construction of Section

17(a). 3   See March Opinion, 308 F. Supp. 3d at 797-79; December

Opinion, 354 F. Supp. 3d at 416-17.         Auer deference has no

application where an agency is interpreting a federal statute

rather than its own regulation.        See Halo v. Yale Health Plan,

Director of Benefits & Records Yale University, 819 F.3d 42, 53

(2d Cir. 2016).


2 To support its claim that Kisor marks a change in controlling
law, Alpine principally cites to the concurring opinion of
Justice Gorsuch. The majority opinion notes that “[t]he proper
understanding of the scope of limits of the Auer doctrine is, of
course, not set out in any of the opinions that concur in the
judgment.” Kisor, 139 S. Ct. at 2415 n.4.

3 The March Opinion did not require the application of Chevron
deference to conclude that the SEC had authority to bring this
suit. See March Opinion, 308 F. Supp. 3d at 797-97.


                                      4
      Case 1:17-cv-04179-DLC Document 224 Filed 08/29/19 Page 5 of 8



     Alpine also argues that Kisor requires reconsideration of

this Court’s interpretation of Rule 17a-8, specifically the

holding that the rule encompasses the duty to file a suspicious

activity report (“SAR”) even though SAR regulations were not

enacted for another two decades.        17 C.F.R. § 240.17a-8.    This

argument is correctly addressed to the interpretation of a

regulation rather than a statute, but Alpine largely uses this

motion to rehash old arguments that were considered and rejected

in the March and December Opinions and not to suggest that those

decisions incorrectly applied Auer deference.        For several

reasons, Kisor has limited relevance to the Court’s application

of Rule 17a-8 to this action.

     First, the conclusion that Rule 17a-8 authorizes the SEC to

enforce the SAR obligations described in 31 C.F.R. § 1023.320

(“Section 1023.320”) did not turn on the application of Auer

deference.   It was and remains principally based on the plain

text of Rule 17a-8, which “simply incorporates the entirety of

‘chapter X of title 31 of the Code of Federal Regulations.’”

March Opinion, 308 F. Supp. 3d at 797 (quoting 17 C.F.R.

§ 240.17a-8).   As the March Opinion explained, “the text of the

regulation itself, as well as the SEC’s 1981 notice of final

rule, unambiguously demonstrate the SEC’s intent for the nature

of the Rule 17a-8 reporting obligation to evolve over time




                                    5
      Case 1:17-cv-04179-DLC Document 224 Filed 08/29/19 Page 6 of 8



through the Treasury’s regulations.”       Id. 4

     Second, to the extent the March Opinion confirmed this

reading of Rule 17a-8 by reviewing interpretations of Rule 17a-8

by the Financial Crimes Enforcement Network (“FinCEN”) and the

SEC, 5 Alpine fails to address the most important aspects of that

review.   Cf. SEC v. Alpine Sec. Corp., No. 17cv4179(DLC), 2018

WL 3198889, at *2 (S.D.N.Y. June 18, 2018) (denying motion for

reconsideration of the March Opinion).       Alpine does not address,

for example, FinCEN’s acknowledgement that the SEC would be able

to bring actions such as this pursuant to Rule 17a-8.          See March

Opinion, 308 F. Supp. 3d at 797.

     Alpine’s final contentions -- which do concern this Court’s

application of Auer deference -- fare no better.         Alpine appears

to argue that the March and December Opinions inappropriately

deferred to “the positions advanced by the SEC,” as opposed to

“‘[a]uthoritative’ statements of FinCEN,” when determining what




4 The SEC’s 1981 notice of final rule states that Rule 17a-8
“does not specify the required reports and records so as to
allow for any revisions the Treasury may adopt in the future.”
SEC, Recordkeeping by Brokers and Dealers, 46 Fed. Reg. 61,455
(Dec. 17, 1981). Moreover, in 2011, Rule 17a-8 was amended to
specifically refer to regulations of the Bank Secrecy Act
(“BSA”). See 76 Fed. Reg. 11,327-28 (Mar. 2, 2011).
5 After finding the text of Rule 17a-8 unambiguous, the March
Opinion reviewed a notice of final rule issued by FinCEN for the
original version of 31 C.F.R. § 1023.320 as well as a formal
adjudication and several settled orders issued by the SEC. See
March Opinion, 308 F. Supp. 3d at 797.


                                    6
        Case 1:17-cv-04179-DLC Document 224 Filed 08/29/19 Page 7 of 8



information must be included in the narrative portion of a SAR

filed pursuant to Section 1023.320.         Alpine is incorrect.         As

explained in the December Opinion, this Court “principally

relie[d] on the instructions in the 2002 SAR Form, the 2012 SAR

Instructions, and the SAR Narrative Guidance issued [by FinCEN]

in 2003” to interpret the scope of Section 1023.320.            December

Opinion, 354 F. Supp. 3d at 414.

       The December Opinion explained that the SAR Forms

themselves were of principal importance in its findings.            It

explained that,

       while FinCEN guidance is informative and useful, its
       role in this action can be overstated. The violations
       that the SEC asserts occurred here arose from Alpine’s
       failure to comply with Section 1023.320’s mandates and
       the SAR Form’s instructions, including the requirement
       that it provide in its SARs’ narratives a “clear,
       complete and chronological description [of] what is
       unusual, irregular or suspicious about the
       transaction(s).” These instructions have the force of
       law, having been issued as FinCEN regulations
       following a notice and comment period.

Id. at 417 (quoting 2002 SAR Form at 3) (citation omitted).                The

FinCEN guidance documents cited by the SEC “respond[] to the

broad legal requirement contained in Section 1023.320 [and] give

content to a broker-dealer’s obligation to file SARs.”            Id. at

418.    Alpine has failed to show that Kisor warrants

reconsideration of this Court’s reliance on those documents.




                                      7
         Case 1:17-cv-04179-DLC Document 224 Filed 08/29/19 Page 8 of 8



                                  Conclusion

    Alpine’s July 3 motion for reconsideration is denied.



Dated:       New York, New York
             August 29, 2019

                                     ____________________________
                                             DENISE COTE
                                     United States District Judge




                                       8
